Herlihy, J.
Appeal from a judgment denying a writ of habeas corpus. The only issue within the framework of the petition and decided by the court concerned adjourning the proceedings in the Magistrates’ Court during which time the Grand Jury handed up an indictment which superseded the proceedings in the Magistrates’ Court and as alleged by the petitioner, denied him the opportunity of appearing before the Grand Jury. From our examination of the papers we are unable to ascertain how the petitioner suffered any deprivation of due process. The other arguments in the brief of the petitioner, raised for the first time on this appeal, arc not properly before the court and accordingly not considered. Judgment affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.